         Case 1:19-cr-00209-RMB Document 74 Filed 03/30/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                         United States Attorney
                                         Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    March 30, 2020

BY ECF

The Honorable Richard M. Berman
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Terrance Morgan, 19 Cr. 209 (RMB)

Dear Judge Berman:

        Defendant Terrance Morgan presently is scheduled to be sentenced on April 20, 2020,
at 10:00 a.m. The Government respectfully submits this letter on behalf of both parties to jointly
request that, in light of the advice given by the Centers for Disease Control and Prevention and
other public health authorities to take precautions to reduce the possibility of exposure to
COVID-19, the defendant be permitted to appear at the sentencing proceeding by videoconfere nce
from the Brooklyn MDC and that counsel for both parties be permitted to appear telephonically.

                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney

                                      By:
                                              Dina Y. McLeod
                                              Robert B. Sobelman
                                              Assistant United States Attorneys
                                              (212) 637-1040/2616
 cc: Sam A. Schmidt, Esq. (by ECF)
